Citation Nr: 0031540	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-00 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic headaches.


REPRESENTATION

Appellant represented by:	David L. Danner, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from June 1970 to July 1974 
with subsequent service in the Naval and Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).  By decision dated 
October 1997, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disability for 
additional development.  The RO, having complied with the 
instructions on remand, returned the issue for further 
appellate review.

In its October 1997 decision, the Board also granted 
entitlement to service connection for headaches due to 
trauma.  That same month, the RO assigned a 10 percent 
disability evaluation.  The veteran has since completed a 
substantive appeal of the assigned rating; however, the issue 
of entitlement to an evaluation in excess of 10 percent for 
traumatic headaches will be addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's acquired psychiatric disorder was not caused by 
active service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The Board notes that on November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, VA must notify the claimant as 
to any records that have not been received, explain the 
efforts made to obtain those records and describe any further 
action which VA will take.  If the records sought are Federal 
department or agency records, VA must continue its efforts 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain them would be futile.

In this case, the RO did not fully comply with the new 
notification requirements at the time the veteran's claim was 
filed.  Specifically, the veteran and his representative were 
not explicitly advised at the time the claim was received of 
any additional evidence required to substantiate the claim, 
and the RO did not identify which evidence would be obtained 
by VA and which was the claimant's responsibility.  However, 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
service connection.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by a VA compensation examination performed in May 
1998.  In sum, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
his psychiatric disability claim on the basis of the evidence 
currently of record.  

The veteran's service medical records include a February 1972 
psychiatric evaluation that was performed due to the 
veteran's numerous disciplinary problems while serving in the 
Marine Corps.  The veteran appeared anxious and angry at the 
service, with relative depression and low frustration 
tolerance.  There was no indication of neurosis, psychosis, 
or psychotic depression.  The examiner's impression was 
passive-aggressive personality with moderate to severe 
depression.  The remainder of the service medical records, 
including the July 1974 separation examination, include no 
relevant complaints, findings, or diagnoses.  Likewise, 
January 1978 and January 1982 Reserve medical examinations 
made no findings of psychiatric abnormality.

In April and November 1994 letters, Thomas Zweifel, M.D., 
reported that he had evaluated the veteran's headaches, but 
also assessed him with an underlying psychiatric disorder.  
On a June 1994 mental status evaluation performed at the 
Sheboygan Counseling and Development Center, the veteran was 
diagnosed with paranoid schizophrenia.  He was described as 
having grossly disorganized thinking and very vague 
complaints, with much difficulty in giving chronology and 
history.  He had circumstantial thought processes and gave 
bizarre responses, with exaggeration and confabulation.  He 
was believed to be unable to work.  In October 1994, the 
veteran was found to have deteriorated further and he was 
again diagnosed with paranoid schizophrenia.

VA outpatient records from August 1995 through 1997 show that 
the veteran was followed for paranoid schizophrenia, 
depressive symptoms, and psychosis.  A letter submitted by 
the veteran's VA physician in September 1995 stated that the 
veteran's provisional diagnosis was psychosis, not otherwise 
specified.  He experienced paranoia, delusions, and auditory 
hallucinations, and was unable to work.

A decision of the Social Security Administration dated 
October 1995 found that the veteran had a severe mental 
impairment, described as psychotic with paranoid 
schizophrenic features.  He was unable to work.  During a VA 
examination in September 1996, the veteran stated he had 
problems adjusting in boot camp and that he was temporarily 
assigned to Vietnam.  The examiner found that he was 
preoccupied with physical pains and assessed him with 
paranoid schizophrenia.

During a personal hearing before the Board in March 1997, the 
veteran testified that he was beaten during boot camp.  He 
also said that he was sent by airplane from the Mediterranean 
to Vietnam and was involved in a helicopter crash.  He then 
saw a psychiatrist who recommended that he leave the service.  
He claimed that he had headaches and psychological problems 
after discharge but that he did not answer truthfully on the 
admissions questionnaire for the Naval Reserve.  He was 
currently receiving psychiatric treatment and medication.  A 
friend testified that the veteran currently was depressed and 
that he had periods of grandiose and illogical thinking.

A VA hospitalization report from March 1998 shows that the 
veteran was admitted due to worsening symptoms of chronic 
paranoid schizophrenia.  It was noted that he had a five-year 
history of the illness.  In May 1998, the veteran's mother 
submitted copies of letters that she wrote to the veteran 
while he was on active duty.  The letters referred to the 
veteran's alleged mistreatment and harsh discipline during 
boot camp.  

During a VA examination in May 1998, the veteran reported 
that he was mistreated during boot camp.  The examiner 
reviewed the veteran's service medical and personnel records 
and relevant psychiatric information in the claims file.  The 
veteran reported a depressed mood with hypersomnia and 
tearfulness twice weekly for half an hour.  He had nightmares 
of being beaten and paranoid ideation.  Upon examination, the 
veteran exhibited poor eye contact, and limited, vague, and 
guarded speech.  His affect was appropriate and range of 
affect was flat.  The examiner questioned the veteran's 
reliability due to limited self-report, memory problems, 
inconsistencies, and paranoid thinking.

The examiner stated that there was no evidence that the 
veteran's schizophrenia was present during service and 
symptoms were not indicated.  Rather, the service medical 
records showed personality features.  The examiner opined 
that it was not at least as likely as not that the veteran's 
current schizophrenia was related to any incident of service 
or to service-connected headaches.  He diagnosed the veteran 
with chronic paranoid schizophrenia.

The veteran appeared in June 2000 at a hearing before the 
undersigned Veterans Law Judge.  He testified that he was 
beaten and mistreated in boot camp by his Staff Sergeant.  He 
then sustained a head injury in an air crash.  He also was 
involved in fights and had problems communicating with 
others.  After service, he did not work due to daily 
headaches and back pain.  He later worked in jobs that did 
not require contact with others.  Essentially, the veteran's 
representative argued that the veteran's present psychiatric 
disorder began in service due to the abuse he suffered and 
that the findings of personality disorder in service were 
related to his present disorder.

Upon review of the entire record, the Board concludes that a 
preponderance of the evidence is against a finding of service 
connection for an acquired psychiatric disorder.  The 
evidence clearly shows that the veteran has been consistently 
diagnosed with paranoid schizophrenia since 1994.  No medical 
evidence of record, however, relates this disorder to the 
findings in service of personality disorder and depression 
over 20 years earlier.  The veteran also has presented no 
evidence of any psychiatric symptomatology between his 
discharge from service and his much later diagnosis of 
paranoid schizophrenia.  Rather, he has presented testimony 
regarding back and headache problems following service.  
Significantly, the evidence shows that the veteran continued 
to serve in the Reserves following active duty and the 
Reserve records document no psychiatric disorder.  

The Board also places much weight upon the opinion of the VA 
doctor who evaluated the veteran in May 1998 and provided a 
very detailed report.  This examiner was specifically asked 
for an opinion as to whether the veteran's paranoid 
schizophrenia was related to any incident of active service, 
including the alleged abuse, or to his service-connected 
headaches.  After a review of the veteran's records and an 
evaluation of the veteran, the examiner determined that the 
veteran's paranoid schizophrenia was not related to his 
period of active service and that the personality features in 
service were more suggestive of passive-aggressive or 
antisocial traits, or a personality disorder, than to 
schizophrenia.  This is matter for competent medical opinion.  
See Routen v. Brown,10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998) (stating that lay persons are 
"generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms").  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
disability and his period of active service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Since the 
relationship between the current acquired psychiatric 
disorder, paranoid schizophrenia, and service is not 
established by competent medical evidence, the veteran's 
appeal as to this issue must be denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

After preliminary review of the record, the Board concludes 
that additional development is warranted before the Board may 
proceed with review of the issue of entitlement to an 
evaluation in excess of 10 percent for traumatic headaches.  
The Board observes that although the veteran was examined for 
compensation purposes in September 1996 and eventually rated 
on the basis of this examination, his claim has extended 
throughout a lengthy appeal process.  During this time, as to 
initial rating cases, the United States Court of Appeals for 
Veterans Claims has held that separate ratings may be 
assigned for separate periods of time based upon the 
symptomatology found.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (evaluation for headaches may be adjusted for at 
least some of the original rating time due to nature of the 
attacks).  This case is an initial rating, effective from May 
1994, following the grant of service connection in October 
1997.  

The veteran had reported recurrent headache twice a week, 
from 10 minutes to five hours, on the September 1996 VA 
examination, and he reported headaches once or twice a week 
on a VA psychiatric examination in May 1998 when his 
reliability for self report, at least as to some matters, was 
considered questionable.  The most recent medical reference 
to headaches, on a VA psychiatric examination report in May 
1999, did not quantify their frequency or describe their 
intensity.  The veteran and his representative contend that 
the disability is analogous to migraine headaches and 
warrants a rating of at least 50 percent.  The VA's duty to 
assist the veteran in the development of his claim includes 
providing a timely and comprehensive medical examination.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126).  

Accordingly, the issue of the initial evaluation of the 
disability from traumatic headaches is REMANDED for the 
following actions:

1.  The RO should assist the veteran in 
obtain and associate with the claims file 
any and all VA medical records, not 
previously acquired, pertaining to the 
headaches.  The RO should also request 
that the veteran identify any sources of 
private medical treatment that he 
received for his headaches.  After 
securing written authorization from the 
veteran, the RO should assist the veteran 
in requested these records for inclusion 
with the claims file as contemplated in 
the Veterans Claims Assistance Act of 
2000.

2.  The veteran should then be provided 
with a current neurological evaluation 
(with the examiner having been provided 
all pertinent medical records) to assess 
the frequency and intensity of the 
veteran's headaches due to trauma, and to 
provide an opinion as to their frequency 
and intensity from May 1994 to the 
present.  The inclusive dates of any 
changes in frequency and intensity during 
this time period should be reported to 
the extent possible.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If in order, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.





The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the claim, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
Board of Veterans' Appeals



 
- 9 -


- 1 -


